Petition for Writ of Certiorari to the Court of Criminal Appeals (Montgomery Circuit Court, CC-94-2142, Eugene W. Reese, Judge; Court of Criminal Appeals, CR-95-0354).
Note from the reporter of decisions: On September 9, 2002, the Alabama Supreme Court issued an order setting an execution date for Donald Dallas. That order stated, in part:
“The State of Alabama having filed a motion to set an execution date, and the same having been submitted and duly considered by the Court, it is considered that the motion to set an execution date is due to be granted.
“IT IS NOW ORDERED that Thursday, October 17, 2002, be fixed as the date for the execution of the convict, Donald Dallas, who is now confined in the William C. Holman Unit of the Prison System at Atmore, Alabama.”
Justice JOHNSTONE issued a special writing dissenting from the order setting the execution date.